FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   January 29, 2018




In the Court of Appeals of Georgia
 A17A1983. THE LAW OFFICES OF JORGE LUIS FLORES, LLC
     v. CRUZ & ASSOCIATES.

      MCMILLIAN, Judge.

      In this worker’s compensation case, the Administrative Law Judge awarded

attorney fees to the employee’s former counsel, The Law Offices of Jorge Luis Flores,

LLC (“Flores”), following the settlement of the case by the employee’s new counsel,

Cruz & Associates (“Cruz”). The Appellate Division of the State Board of Workers’

Compensation1 affirmed the ALJ’s order, but the superior court reversed and

remanded the case for further proceedings. We granted Flores’ application for

discretionary appeal in this matter and now reverse the superior court’s order because


      1
       The Administrative Law Judge is hereinafter referred to as the “ALJ,” and the
Appellate Division of the State Board of Worker’s Compensation is referred to as the
“Board.”
we find there was sufficient evidence below to support the award of attorney fees to

Flores.

      The undisputed facts in the record show that the employee, Martha Rodriguez,

suffered a compensable work-related injury on July 21, 2005, and on October 29,

2005, she signed a contingency contract with Flores to pursue her workers’

compensation claim (the “fee contract”). Flores represented Rodriquez for over six

years, during which time Flores, associated counsel, and legal assistants performed

legal services related to her claim, including, but not limited to, ensuring the payment

of employment benefits, managing medical treatment, engaging in discovery, meeting

with Rodriguez, and filing motions and other documents on her behalf.

      Around January 12, 2012, Rodriguez terminated Flores’s representation and

hired Cruz as her new counsel. Flores subsequently filed a notice of lien in the

amount of $17,180 seeking payment for services rendered and expenses incurred.

Cruz later settled the case, with the settlement including a payment of $50,000 in

attorney fees and approximately $1,500 in expenses.

      After the case settled, Cruz contested Flores’ right to recover payment under

his lien on the grounds that the Flores’ fee contract was unenforceable due to a lack

of a meeting of minds between the parties and further that Flores had failed to prove

                                           2
the value of his services. The ALJ held a hearing on the matter, and based on the

evidence and testimony presented as well as briefing by the parties, the ALJ found

that Flores “successfully proved his claim of lien, albeit in quantum meruit rather than

on his fee contract.” (Emphasis in original.) The ALJ also found that Cruz was correct

in arguing that “there was no meeting of the minds between [Flores] and [Rodriguez]

regarding any hourly rates payable under the fee contract, . . . as the fee contract is

silent in this regard” and that “the contractual language did not specify the recovery

[Flores] would be entitled to in the event the contingency provided for under the

contract did not occur or the expenses for which the Employee would be liable in that

event.” Nevertheless, the ALJ held that “counsel may still prove the value of his

services performed prior to termination under a theory of quantum meruit.” The ALJ

concluded that Flores had established that the fair value of its legal services was

$15,650 and its proven expenses were $1,530; therefore, the ALJ awarded Flores the

full amount if its lien, $17,180. Cruz appealed the ALJ’s order, and the Board

affirmed the award, determining that the ALJ’s award was supported by a

preponderance of the competent and credible evidence and adopting the ALJ’s

findings of fact and conclusions of law as the Board’s own.



                                           3
      Cruz then appealed the Board’s award to the Superior Court of Fulton County.

Following a hearing, the superior court issued an order reversing the award and

remanding the case for consideration of additional evidence on the fees claimed by

Flores. The superior court determined that Flores’ fee contract was invalid because

it was not drafted in accordance with the Georgia Rules of Professional Coduct and

further because there was no meeting of the minds between the parties as to Flores’

hourly rates. The superior court also found that there was a clear lack of competent

evidence to support the Board’s award of the full amount of the lien to Flores. This

appeal followed.

      Flores argues that the superior court applied the wrong standard of review and

erred by failing to analyze the issue of quantum meruit, because that issue, and not

the issue of the fee contract’s validity, was the foundation of the administrative

rulings. We agree.

      Turning first to the standard of review, we note that superior courts apply the

same standard of review as this Court does in considering decisions by the Board. In

workers’ compensation cases,

      both the superior court and this Court are required to construe the
      evidence in a light most favorable to the party prevailing before the


                                         4
      State Board. It is axiomatic that the findings of the Board, when
      supported by any evidence, are conclusive and binding, and that neither
      the superior court nor this Court has any authority to substitute itself as
      a fact finding body in lieu of the Board.


(Citation omitted.) Autozone, Inc. v. Mesa, 342 Ga. App. 748, 752 (804 SE2d 734)

(2017). “The question of whether the trial court applied the correct legal standard in

evaluating the evidence, however, is one of law, which we review de novo.” (Citation

and punctuation omitted.) Id.

      Here, the Board found that the parties failed to reach a meeting of the minds

under the fee contract as to any hourly rates payable or as to the amount of any

recovery in the event that the fee contract’s contingency did not occur, so the fee

contract was unenforceable. The Board then relied on the well-settled principle that

      [w]hen a contingent fee arrangement exists between a client and an
      attorney and the client prevents the contingency from happening, the
      attorney is entitled to reasonable attorney’s fees for his services that
      have been rendered on behalf of the client. Thus, although prevented
      from recovering under the contract, the attorney still has [a] remedy in
      quantum meruit.


Ellerin & Assocs. v. Brawley, 263 Ga. App. 860, 862-63 (2) (589 SE2d 626) (2003).

Therefore, an attorney who is discharged before earning his contractual contingency


                                          5
fee may seek a recovery under quantum meruit. See Tolson v. Sistrunk, 332 Ga. App.
324, 333 (2) (a) (772 SE2d 416) (2015); Haldi v. Watson, 240 Ga. App. 801, 802 (2)

(522 SE2d 696) (1999).

      Moreover, recovery in quantum meruit is available even where, as the superior

court found here, a fee contract violates the rules of professional conduct, “if the

services themselves are not intrinsically illegal, or the conduct surrounding execution

of the contract violates no overriding public interest.” (Citation and punctuation

omitted.) Genins v. Geiger, 144 Ga. App. 244, 245-46 (2) (B) (240 SE2d 745) (1977).

See also Remediation Svcs., Inc. v. Georgia-Pacific Corp., 209 Ga. App. 427, 433

(433 SE2d 631) (1993) (Recovery in quantum meruit is available where the

underlying transaction was not intrinsically illegal;” rather “where a contract is illegal

only in part, recovery is allowed on a quantum meruit basis for the part of the services

which was legal.”). Compare Sapp v. Davids, 176 Ga. 265 (168 S.E. 62) (1933)

(remedy of quantum meruit not available where attorney fee contract was void ab

initio on the ground that it was champertous because it provided that the attorney

would relieve the client of the payment of the costs or expenses incidental to the

employment); Nelson & Hill, P.A. v. Wood, 245 Ga. App. 60, 64-66 (2) (537 SE2d

670) (2000) (recovery in quantum meruit unavailable where attorney was attempting

                                            6
to recover contingency fee, instead of the value of services rendered, and attorney had

already been compensated the reasonable value of the services provided to the client).

Accordingly, the Board properly applied the remedy of quantum meruit after it

determined that the fee contract was unenforceable, and the superior court erred in

failing to consider this issue.

      We also agree with Flores that the superior court erred to the extent that it

applied a de novo standard in reviewing the amount of attorney fees awarded. The

Board based its award of attorney fees to Flores on factual findings it adopted from

the ALJ’s order.

      [A]s a reviewing court, our role is not to return to the findings of the
      ALJ and examine whether that decision was supported by a
      preponderance of the evidence, but is instead to review the Board’s
      award for the sole purpose of determining if whether its findings are
      supported by any record evidence. If this Court [or the superior court]
      answers that question in the affirmative, the Board’s findings are
      conclusive and binding, regardless of whether we would have reached
      the same result if given the opportunity to weigh the evidence in the first
      instance.




                                          7
(Citations and punctuation omitted; emphasis supplied.) Emory Univ. v. Duval, 330
Ga. App. 663, 666-67 (768 SE2d 832) (2015).2 See Bibb County v. Short, 238 Ga.

App. 291, 292 (518 SE2d 484) (1999) (superior court “not authorized to substitute

its judgment as to weight of the evidence or the credibility of the witnesses” for that

of Board) (citation omitted).

      Applying the appropriate standard, we note that “our precedent makes clear

that when the discharged attorney seeks recovery from a former client under quantum

meruit, the fees awarded to the attorney should be determined based on the reasonable

value of the services rendered to the client.” Tolson, 332 Ga. App. at 333 (2) (a).

Here, the Board expressly found, based on the testimony from a Flores legal assistant

and one of the associated attorneys who worked on Rodriguez’s case, as well as

documentary evidence, that the work performed by the legal assistant “was

substantive and added value to the client’s case.” The Board further found that the

testimony and evidence presented about time spent on the case was supported by the

Flores firm’s Abacus computer notes and case correspondence and showed that

      2
         “Questions of value are peculiarly for the determination of the jury where
there is any data in evidence upon which they may legitimately exercise their own
knowledge and ideas and the same rule of course applies to bench trials based on
quantum meruit for attorney fees.” (Citations and punctuation omitted.) Tolson, 332
Ga. App. at 334.

                                          8
$15,650 was a fair and reasonable value of the legal services provided. Additionally,

the Board found that Flores had established that he was entitled to recover $1,530.00

in expenses. In contrast, the Board discounted Rodriguez’s testimony as to the value

of the services provided by Flores on her case because she has “only limited English

and has no legal training, [and thus she] could hardly be fully aware of the work being

performed on her behalf and its significance to her case, and certainly is not qualified

to opine of the value of the work performed on her behalf.”

      In addition to testimony from a Flores legal assistant and associated counsel,

the Flores’ Abacus computer notes provide detailed entries regarding the work

performed on Rodriguez’s case and the time expended, and the case file

correspondence provides further support. The file also contains documentation

supporting the amount of expenses claimed by Flores. These documents belie

Rodriguez’s testimony regarding the limited nature and extent of the representation

Flores provided to her. Attorney Jorge Flores stated in a notarized attachment to the

lien that his firm had provided attorney and legal assistant services in the amount of

$15,650 and had incurred expenses in the amount of $1,530. Although Cruz asserted

that Flores failed to provide evidentiary support for the hourly rates Flores employed



                                           9
in making these calculations, Cruz has never contested the overall amount of these

calculations.

      Accordingly, we find that the Board’s findings have evidentiary support when

the evidence is properly viewed in the light most favorable to Flores. Because the

superior court erred in reversing the Board’s award of attorney fees, we reverse the

superior court’s judgment and affirm the Board’s award of attorney fees to Flores.

      Judgment reversed. Barnes, P. J., and Mercier, J., concur.




                                        10